Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, and 14-15 are rejected under 35 U.S.C. 102(a1) as being taught by Long et al (PGPUB 2013/0231891).
With respect to claim 1, Long teaches motor-driving control system, comprising: 
an actuator (fig. 1A, 155) configured to generate rotational force by being driven using received current (fig. 1A; Ia, Ib, Ic ); 
a current provider (150) configured to provide current to the actuator while repeatedly turning on and off the current at a preset period and duty; and 
a controller (101) configured to estimate a rotation position or a rotation speed (ωr) of the actuator in a section in which the current of the current provider is turned on or off (paragraph 0086; pwm-on/off of transistor) and to control the current provider to follow a speed command (output of 105, paragraph 0064) based on the estimated rotation position or rotation speed.
With respect to claim 2, Long teaches further comprising: 
a sensor (180; paragraph 0059) configured to sense the current or a voltage applied to the actuator from the current provider, wherein the controller estimates a counter-electromotive force generated (paragraph 0103; emf) in the actuator using the current or the voltage sensed by the sensor, and 
estimates the rotation position or the rotation speed (ωr) of the actuator based on the counter-electromotive force in the section in which the current of the current provider is turned on.
With respect to claim 3, Long teaches wherein the controller estimates the rotation position or the rotation speed of the actuator based (paragraph 0011) on an equation of motion in which a rotational force formed by driving the actuator is assumed to be 0 in the section in which the current of the current provider is turned off (inherent).
With respect to claim 7, Long teaches wherein the current provider is an inverter (150) configured to control pulse width modulation (PWM) of current (paragraph 0086) in three phases (U phase, V phase, and W phase) in the actuator.
With respect to claim 8, Long teaches wherein the controller estimates the rotation position or the rotation speed of the actuator at a pulse width modulation (PWM) period (paragraph 0165; takes multiple samples during pwm) in the section in which the current of the current provider is turned off (inherent; that emf is measuring in off phase).
With respect to claim 9, Long teaches wherein the controller includes a speed controller (105/125) configured to generate a current command (output of 125/120) based on the speed command and the estimated rotation speed, and a current controller (125/130) configured to generate a voltage command of the current provider based on the current command and the estimated rotation position.
With respect to claim 10, Long teaches a motor-driving control method comprising: 
providing current, by a current provider (150), to an actuator (fig. 1A, 155) configured to generate a rotational force from the current provider while repeatedly turning on and off the current at a preset period and duty (paragraph 0086; pwm-on/off of transistor);
estimating, by a controller (101), a rotation position or a rotation speed (ωr) of the actuator in a section in which the current of the current provider is turned on or off and 
controlling, by the controller, the current provider to follow a speed command (output of 105, paragraph 0064) based on the estimated rotation position or rotation speed.
With respect to claim 11, Long teaches further comprising: prior to estimating the rotation position or the rotation speed, checking whether (paragraph 0165; takes multiple samples the section is the section in which the current of the current provider is turned on or the section in which the current is turned off (inherent; that emf is measuring in off phase).
With respect to claim 12, Long teaches wherein in the checking, when the section is the section in which the current of the current provider is turned off, estimating the rotation position or the rotation speed includes estimating the rotation position or the rotation speed of the actuator based on an equation of motion (paragraph 0011) in which a rotational force formed by driving the actuator is assumed to be 0 (inherent).
With respect to claim 14, Long teaches wherein providing the current applied to the actuator while repeatedly turning on and off the current (paragraph 0086) includes controlling pulse width modulation (PWM) of current in three phases (U phase, V phase, and W phase) in the actuator.
With respect to claim 15, Long teaches wherein estimating the rotation position or the rotation speed includes estimating the rotation position or the rotation speed of the actuator at a pulse width modulation (PWM) period in the section (paragraph 0165; takes multiple samples during pwm) in which the current of the current provider is turned off (inherent; that emf is measuring in off phase).
Claims 4-6, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846